Exhibit 10.6


MANAGEMENT CONTINUITY AGREEMENT

        This Management Continuity Agreement (this “Agreement”) is entered into
this 10th day of August 2009, by and between O.A.K. FINANCIAL CORPORATION, a
Michigan corporation (together with its subsidiaries, the “Corporation”), whose
address is 2445 84th Street, S.W., Byron Center, Michigan 49315, and Joel F.
Rahn (“Executive”), whose address is
___________________________________________________.

        WHEREAS, Executive is an officer and employee of the Corporation and/or
one or more of the Corporation’s subsidiaries, including Byron Bank (the
“Bank”);

        WHEREAS, the parties have entered into an Employment Agreement dated as
of the same date as this Agreement to set forth the terms and conditions of the
employment relationship between the Corporation (together with its subsidiaries)
and Executive (the “Employment Agreement”);

        WHEREAS, the Board of Directors of the Corporation has approved this
Agreement and authorized Bank to enter into this Agreement with Executive;

        WHEREAS, Executive has many years of experience in the financial
services industry and is familiar with the Corporation’s business, employees and
customers, and any competition by the Executive would have an adverse effect on
the Corporation; and

        WHEREAS, the services of the Executive, his or her experience and
knowledge of the affairs of the Corporation and his or her reputation and
contacts in the industry are extremely valuable to the Corporation. The
Corporation wishes to attract and retain such well-qualified executives, and it
is in the best interests of the Corporation and of the Executive to secure the
continued services of the Executive. The Corporation considers the establishment
and maintenance of a sound and vital management to be part of its overall
corporate strategy and to be essential to protecting and enhancing the best
interests of this Corporation and its shareholders. Accordingly, the Board has
approved this Agreement with the Executive and authorized its execution and
delivery on behalf of the Corporation.

        NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

        1.        Term of Agreement. The initial term of this Agreement (the
“Initial Term”) shall be from the date entered above (the “Effective Date”)
until December 31, 2011, subject to earlier terminations provided in this
Agreement. Beginning on December 31, 2009, and on each December 31 thereafter,
the term of this Agreement shall be extended for a period of one year in
addition to the then-remaining term, unless the Corporation has given notice to
the Executive in writing at least 90 days prior to such December 31 that the
term of this Agreement shall not be extended further; if such notice is given,
this Agreement will expire at the end of the then-remaining term; provided,
however, that such notice may not be given and will not be effective if the
Corporation is at the time in negotiations to effect a Change of Control.
References in this Agreement to the “Term” of this Agreement shall refer to the
Initial Term and any extensions thereof. If a Change of Control occurs during
the Term of this Agreement, this Agreement will continue in effect for at least
thirty-six (36) months beyond the end of the month in which any Change of
Control occurs.

--------------------------------------------------------------------------------



        2.        Definitions. The following defined terms shall have the
meanings set forth below, for purposes of this Agreement:

               (a)        Cause. “Cause” means (i) the willful commission by the
Executive of a criminal or other act that causes or will probably cause
substantial economic damage to the Corporation or a Subsidiary or substantial
injury to the business reputation of the Corporation or a Subsidiary; (ii) the
commission by the Executive of an act of fraud or material dishonesty in the
performance of such Executive’s duties on behalf of the Corporation or a
Subsidiary; (iii) the continuing willful failure of the Executive to perform the
duties of such Executive to the Corporation or a Subsidiary (other than any such
failure resulting from the Executive’s Disability or occurring after issuance by
Executive of a Notice of Termination for Good Reason) after written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to the
Executive by the Executive Compensation Committee of the Board, or (iv) the
order of a federal or state bank regulatory agency or a court of competent
jurisdiction requiring the termination of Executive’s employment. For purposes
of this Section, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Corporation or a Subsidiary.

              (b)        Change of Control. A “Change of Control” of the
Corporation shall be deemed to have occurred only if:

                     (i)        Any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing
fifty-one percent (51%) or more of the combined voting power of the
Corporation’s then outstanding securities; or

                     (ii)        At any time a majority of the Board of
Directors of the Corporation is comprised of other than Continuing Directors
(for purposes of this and the following sections, the term Continuing Director
means a director who was either (A) first elected or appointed as a Director
prior to the date of this Agreement; or (B) subsequently elected or appointed as
a director if such director was nominated or appointed by at least a majority of
the then Continuing Directors); or

                     (iii)        Any of the following occur:

                           (A)        Any merger or consolidation of the
Corporation, other than a merger or consolidation in which the voting securities
of the Corporation immediately prior to the merger or consolidation continue to
represent (either by remaining outstanding or being converted into securities of
the surviving entity) fifty-one percent (51%) or more of the combined voting
power of the Corporation or surviving entity immediately after the merger or
consolidation with another entity;

2

--------------------------------------------------------------------------------



                           (B)        Any sale, exchange, transfer, or other
disposition (in a single transaction or a series of related transactions) of all
or substantially all of the assets of the Corporation, which shall not include
any asset sales approved by the Continuing Directors for the specific purpose of
downsizing of the Corporation’s continuing business operations;

                           (C)        Any reorganization, reverse stock split,
or recapitalization of the Corporation which would result in a Change of
Control; or

                           (D)        Any transaction or series of related
transactions having, directly or indirectly, the same effect as any of the
foregoing; or any agreement, contract, or other arrangement providing for any of
the foregoing.

              (c)        Disability. “Disability” means that, as a result of
Executive’s incapacity due to physical or mental illness, the Executive shall
have been found to be eligible for the receipt of benefits under the
Corporation’s long term disability plan.

              (d)        Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any one or more of the following without the
Executive’s express written consent:

                     (i)        The assignment to Executive of duties which are
materially different from or inconsistent with the duties, responsibilities, and
status of Executive’s position at any time during the six (6) month period prior
to a Change of Control of the Corporation, or which result in a significant
reduction in Executive’s authority and responsibility as a senior executive of
the Corporation;

                     (ii)        A reduction by the Corporation in Executive’s
base salary or salary grade as of the day prior to the Change of Control, or the
failure to grant salary increases and bonus payments on a basis comparable to
those granted to other executives of the Corporation, or reduction of
Executive’s most recent incentive bonus potential prior to the Change of Control
under the Corporation’s executive officer bonus plan, or any successor plan;

                     (iii)        The Corporation requiring Executive to be
based at a location in excess of thirty (30) miles from the location where
Executive is currently based, or in the event of any relocation of the Executive
with the Executive’s express written consent, the failure of the Corporation or
a Subsidiary to pay (or reimburse the Executive for) all reasonable moving
expenses by the Executive relating to a change of principal residence in
connection with such relocation and to indemnify the Executive against any loss
realized in the sale of the Executive’s principal residence in connection with
any such change of residence, all to the effect that the Executive shall incur
no loss on an after tax basis;

                     (iv)        The failure of the Corporation to obtain a
satisfactory agreement from any successor to the Corporation to assume and agree
to perform this Agreement, as contemplated in Section 13 of this Agreement;

3

--------------------------------------------------------------------------------



                     (v)        Any termination by the Corporation of
Executive’s employment that is other than for Cause;

                     (vi)        Any termination of Executive’s employment,
reduction in Executive’s compensation or benefits, or adverse change in
Executive’s location or duties, if such termination, reduction or adverse change
(aa) occurs within six (6) months before a Change of Control, (bb) is in
contemplation of such Change in Control, and (cc) is taken to avoid the effect
of this Agreement had such action occurred after such Change in Control;

                     (vii)        The failure of the Corporation to provide the
Executive with substantially the same fringe benefits (including, without
limitation, retirement plan, health care, insurance, stock options and paid
vacations) that were provided to him immediately prior to the Change in Control,
or with a package of fringe benefits that, though one or more of such benefits
may vary from those in effect immediately prior to such Change in Control, is
substantially comparable in all material respects to such fringe benefits taken
as a whole.

              The existence of Good Reason shall not be affected by Executive’s
Disability. Executive’s continued employment shall not constitute a waiver of
Executive’s rights with respect to any circumstance constituting Good Reason
under this Agreement.

              (e)        Notice of Termination. “Notice of Termination” means a
written notice indicating the specific termination provision in this Agreement
relied upon and setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the employment under the provision
so indicated. The Executive shall not be entitled to give a Notice of
Termination that the Executive is terminating employment for Good Reason more
than six (6) months following the occurrence of the event alleged to constitute
Good Reason, except with respect to an event which occurred before the Change of
Control, in which case the Notice of Termination must be given within six (6)
months following the Change of Control.

              (f)        Subsidiary. “Subsidiary” means a corporation with at
least eighty percent (80%) of its outstanding capital stock owned by the
Corporation.

        3.        Eligibility for Severance Benefits. Subject to Section 5, the
Executive shall receive the Severance Benefits described in Section 4 if the
Executive’s employment is terminated during the term of this Agreement, and

              (a)        The termination occurs within thirty-six (36) months
after a Change of Control, unless the termination is (A) because of Executive’s
death or Disability, (B) by the Corporation for Cause, or (C) by the Executive
other than for Good Reason; or

              (b)        The Corporation terminates the employment within six
(6) months before a Change of Control, in contemplation of such Change of
Control, and with the purpose of avoiding the effect of this Agreement had such
termination of employment occurred after such Change of Control.

4

--------------------------------------------------------------------------------



              (c)        Notwithstanding and in addition to the foregoing,
during the period beginning on the date that is one hundred eighty (180) days
after the effective date of a Change of Control and ending on the date that is
two hundred ten (210) days after a Change of Control, the Executive shall have
the right to terminate the Executive’s employment for any reason or no reason,
with or without “Good Reason,” and shall receive the Severance Benefits
described in Section 4.

              (d)        For purposes of this Agreement, the Executive’s
employment shall be deemed terminated when the Executive incurs a “separation
from service” (as such term is defined in Code Section 409A and the regulations
promulgated thereunder) with the Corporation because of death, retirement or
termination of employment for any other reason, including any reason specified
in this Section 3; provided, however, that no termination shall be deemed to
occur for purposes of this Agreement while the Executive continues to perform
services for the Corporation in a capacity as an employee or as an independent
contractor at a level that is more than 20% of the average level of bona fide
services performed (whether as an employee or otherwise) by the Executive during
the immediately preceding 36-month period (or, if employed less than 36 months,
such lesser period).

        4.        Severance Benefits. Subject to Section 5, the Executive shall
receive the following severance benefits (the “Severance Benefits”) (in addition
to accrued compensation and vested benefits) if eligible under Section 3:

              (a)        A cash amount equal to 2.50 multiplied by the sum of
(i) Executive’s annual base salary at the highest annual rate in effect during
the twelve (12) month period immediately prior to the Change of Control or, if
greater, at the rate in effect at the time Notice of Termination is given (or on
the date the employment is terminated if no Notice of Termination is required),
plus (ii) an amount equal to the highest actual annual bonus paid to Executive
during the five full calendar years immediately preceding the Change of Control,
which shall be paid in equal bi-weekly installments (without interest) over a
thirty (30) month period in accordance with the Corporation’s normal payroll
practices and beginning on the Corporation’s first regular pay date following
the Executive’s termination of employment.

              (b)        For a thirty (30) month period after the date the
employment is terminated, the Corporation will arrange to provide to Executive
at the Corporation’s expense, with:

                     (i)        Health care coverage equal to that in effect for
Executive prior to the termination (or, if more favorable to Executive, that
furnished generally to salaried employees of the Corporation), including, but
not limited to, hospital, surgical, medical, dental, prescription and dependent
coverages. Such coverage will be in lieu of, and conditioned upon Executive’s
waiver of, continuation coverage under the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). Furthermore, to the extent coverage
under this Section 4(b) applies to any of Executive’s dependents who are
eligible for continuation coverage under COBRA, such coverage will be in lieu
of, and conditioned upon such dependent’s waiver of, continuation coverage under
COBRA. Health care benefits otherwise receivable by Executive pursuant to this
Section 4(b) shall be reduced to the extent comparable benefits are actually
received by Executive from a subsequent employer during the thirty (30) month
period following the date the employment is terminated and any such benefits
actually received by Executive shall be reported to the Corporation. The amount
of health care benefits provided in any year under this Section 4(b) shall not
affect the amount of health care benefits to be provided under this Section 4(b)
in any other year. The right to health care benefits under this Section 4(b) may
not be liquidated or exchanged for another benefit;

5

--------------------------------------------------------------------------------



                     (ii)        Life and accidental death and dismemberment
insurance coverage (including supplemental coverage purchase opportunity and
double indemnity for accidental death) equal (including policy terms) to that in
effect at the time Notice of Termination is given (or on the date the employment
is terminated if no Notice of Termination is required) or, if more favorable to
Executive, equal to that in effect at the date the Change of Control occurs; and

                     (iii)        Disability insurance coverage (including
policy terms) equal to that in effect at the time Notice of Termination is given
(or on the date employment is terminated if no Notice of Termination is
required) or, if more favorable to Executive, equal to that in effect
immediately prior to the Change of Control; provided, however, that no income
replacement benefits will be payable under such disability policy with regard to
the thirty (30) month period following a termination of employment provided that
the payments payable under Section 4(a) above have been made;

              (c)        The Corporation shall pay fees for outplacement
services for the Executive up to a maximum of $10,000. Any outplacement fees
paid under this Section shall be payable upon the earlier of: (A) the time
period specified in Section 4(a) above, or (B) on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred;

              (d)        In computing and determining severance benefits under
Section 4(a) above, a decrease in Executive’s salary or insurance benefits shall
be disregarded if such decrease occurs within six (6) months before a Change of
Control, is in contemplation of such Change of Control, and is taken to avoid
the effect of this Agreement should such action be taken after such Change of
Control; in such event, the salary, incentive bonus, and/or insurance benefits
used to determine severance benefits shall be that in effect immediately before
the decrease that is disregarded pursuant to this Section 4(d);

              (e)        Executive shall not be required to mitigate the amount
of any payment provided for in this Section 4 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 4 be
reduced by any compensation earned by Executive as the result of employment by
another employer after the date the employment is terminated, or otherwise, with
the exception of a reduction in health insurance coverage as provided in Section
4(b)(i).

              (f)        If Severance Benefits are payable under this Management
Continuity Agreement, such Severance Benefits shall be in lieu of any Severance
Benefits under the Employment Agreement and any Severance Benefits previously
paid under the Employment Agreement shall be offset against Severance Benefits
to be paid under this Management Continuity Agreement.

6

--------------------------------------------------------------------------------



        5.        Maximum Payments. Notwithstanding any provision in this
Agreement to the contrary, if part or all of any amount to be paid to Executive
by the Corporation under this Agreement or otherwise constitute a “parachute
payment” (or payments) under Section 280G or any other similar provision of the
Internal Revenue Code of 1986, as amended (the “Code”), the following limitation
shall apply:

              (a)        If the aggregate present value of such parachute
payments (the “Parachute Amount”) exceeds 2.99 times Executive’s “base amount”
as defined in Section 280G of the Code, and if as a result the amounts otherwise
payable to or for the benefit of the Executive subsequent to the termination of
his employment, and taken into account in calculating the Parachute Amount (the
“termination payments”), shall be reduced, as further described below, to the
extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive’s “base amount.”

              (b)        Any determination or calculation described in this
Section 5 shall be made by the Corporation’s independent accountants. Such
determination, and any proposed reduction in termination payments shall be
furnished in writing promptly by the accountants to the Executive. The
Corporation will determine which and how much of any termination payment shall
be reduced and shall notify the Executive promptly of such determination. As
promptly as practicable following such determination, the Corporation shall pay
to or distribute to or for the benefit of the Executive such amounts as are then
due to the Executive.

              (c)        Any disagreement regarding a reduction in termination
payments will be subject to arbitration under Section 22 of this Agreement. The
Executive’s acceptance of reduced payments shall not serve as a waiver of the
Executive’s right to contest such reduction.

        6.        Death or Disability. Executive’s employment shall terminate as
of the date of Executive’s death, and no severance benefits shall be paid on
account of such death unless Executive has previously become entitled to receive
severance benefits under Section 4 of this Agreement. No severance benefits
shall be paid in the event of employment termination due to Disability;
provided, however, that Executive shall be entitled to whatever benefits are
available under any disability insurance policy or plan then in effect to which
the Executive is entitled under the terms of such policy or plan.

        7.        Notice of Termination. Any Termination of Employment by the
Corporation for Cause or by Executive for Good Reason shall be communicated by
Notice of Termination to the other party.

        8.        Dissolution of the Corporation. The Corporation shall
terminate this Agreement and pay severance benefits described in Section 4 to
Executive in a lump sum within twelve (12) months of a corporate dissolution, or
with the approval of a bankruptcy court (if subject to its jurisdiction),
provided that such severance benefits are included in the Executive’s gross
income in the latest of: (a) the calendar year in which the Agreement
termination and liquidation occurs; or (b) the first calendar year in which
payment is administratively practicable.

7

--------------------------------------------------------------------------------



        9.        Non-Competition and Non-Solicitation.

              (a)        Executive agrees that, during the term of Executive’s
employment with the Corporation or its subsidiaries (including any period
Executive is hired as a consultant, or any consecutive period in which Executive
is employed by any other division, successor, assign, or related or affiliated
entity of the Corporation or its subsidiaries), and for a period of twelve (12)
consecutive months immediately following the date Executive’s employment
terminates:

                     (i)        Executive will not compete with the Corporation
or its subsidiaries in any capacity, including but not limited to, as an
employee, officer, agent, board member, independent contractor, owner, or
consultant for any person or entity that engages in the same business as the
Corporation within a fifty (50) mile radius of 2445 84th Street SW, Bryon
Center, Michigan 49315;

                     (ii)        Executive will not directly or indirectly
contact any client, account, or customer (which, for purposes of this Agreement,
includes any client, account or customer of the Corporation or its subsidiaries
during the twelve month period prior to the date of Executive’s separation from
employment) for the purpose of soliciting business which would be considered
competitive to the products and services provided by the Corporation or its
subsidiaries, or for the purpose of inducing the person or entity to reduce,
terminate or otherwise adversely alter its business relationship with the
Corporation or its subsidiaries; and

                     (iii)        Executive will not either directly or
indirectly induce any employee to leave the employ of the Corporation or its
subsidiaries, or solicit the services of the Corporation’s employees, including
employees of the Corporation’s subsidiaries.

               (b)        The Corporation and the Executive agree that the
covenants made by Executive in this Section 9 have substantial value to the
Corporation. A portion of any Severance Benefits paid pursuant to this Agreement
is in consideration of the covenants made by Executive in this Section 9. The
Corporation and the Executive agree that out of any Severance Benefits paid, an
amount equal to Executive’s highest annual base salary in effect during the
twelve (12) month period prior to termination of Executive’s employment shall be
in consideration of and shall be allocated to the covenants of Executive in this
Section 9.

              (c)        For purposes of this Section 9, the Corporation and its
subsidiaries shall include any successor to either the Corporation or any of its
subsidiaries, whether by purchase, merger, consolidation or otherwise.

        10.        Reasonableness of Restrictions. Executive acknowledges and
agrees that, in light of the nature of the business of the Corporation and its
affiliates, the foregoing activities, territorial, and time period restrictions
in Section 9 are reasonable and properly required for the adequate protection of
such business. If any court determines that any of the foregoing restrictions,
or any part thereof, are unenforceable because of the duration of such provision
or the geographical area covered by such provision, such court will have the
power to reduce the duration or geographical area of such provision, and in its
reduced form, such provision will then be enforceable and will be enforced. It
is the desire and intent of the parties that the provisions of Section 9 of this
Agreement will be enforced to the fullest extent permissible under the laws and
public policies applied in any jurisdiction where enforcement is sought.

        11.        Equitable Relief. Executive acknowledges that a violation of
this Agreement would result in irreparable harm to the Corporation, and that
damages would be an inadequate remedy. Therefore, Executive agrees that the
Corporation is entitled, in addition to any other remedies, to injunctive relief
to secure the specific performance of this Agreement and to prevent a breach or
contemplated breach of this Agreement, including, without limitation, issuance
of a temporary restraining order or preliminary injunction enforcing this
Agreement. Executive waives any requirement that the Corporation post a bond or
other security in connection with any application for or order granting
injunctive relief. In the event the Corporation is successful in asserting its
rights under this Agreement, the Corporation shall be entitled to receive from
Executive all costs associated with the Corporation’s enforcement of this
Agreement, including, without limitation, attorneys’ fees, costs, and expenses.

8

--------------------------------------------------------------------------------



      12.        Compliance with Code Section 409A.

              (a)        This Agreement shall be interpreted in a manner that is
consistent with Code Section 409A, including any published guidance issued by
the Internal Revenue Service and regulations issued by the Secretary of the
Treasury under or interpreting Code Section 409A.

              (b)        Notwithstanding the preceding, if, at the time the
Executive’s employment terminates, Executive is a “specified employee” within
the meaning of IRC Regulation Section 1.409A-1(i), no payment may be made under
this Agreement before the date that is six months after Executive’s termination
of employment (or, if earlier, the date of death of the Executive). Payments to
which Executive would otherwise have been entitled under this Section during
that six months will be accumulated and paid on the first day of the seventh
month following the date of Executive’s termination of employment (or, if
earlier, the date of death of the Executive).

        13.        Successors; Binding Agreements. This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Executive’s rights and benefits under this Agreement may
not be assigned, except that if Executive dies while any amount would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, to the beneficiaries designated by the Executive to
receive benefits under this Agreement in a writing on file with the Corporation
at the time of the Executive’s death or, if there is no such beneficiary, to
Executive’s estate. The Corporation will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation (or of any
division or Subsidiary thereof employing Executive) to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to compensation from the Corporation in the same
amount and on the same terms to which Executive would be entitled hereunder if
Executive terminated the employment for Good Reason following a Change of
Control.

        14.        Withholding of Taxes. The Corporation may withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes as
required by law.

        15.        Notice. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addressees set forth on the first page of this Agreement, or at
such other addresses as the parties may designate in writing.

9

--------------------------------------------------------------------------------



        16.        Miscellaneous. No provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing and signed by Executive and such officer as may be
specifically designated by the Board of Directors of the Corporation. The
validity, interpretation, construction, and performance of this Agreement shall
be governed by the laws of the State of Michigan. Varnum LLP has represented the
Corporation in connection with this Agreement. Varnum LLP is not representing
Executive and Executive has had an opportunity to seek advice from his or her
own independent counsel.

        17.        Employment Rights. This Agreement shall not confer upon
Executive any right to continue in the employ of the Corporation or its
subsidiaries and shall not in any way affect the right of the Corporation or its
subsidiaries to dismiss or otherwise terminate Executive’s employment at any
time with or without cause.

        18.        No Vested Interest. Neither Executive nor Executive’s
beneficiary shall have any right, title, or interest in any benefit under this
Agreement prior to the occurrence of the right to the payment thereof, or in any
property of the Corporation or its subsidiaries or affiliates.

        19.        Prior Agreements. This Agreement and the Employment Agreement
contain the understanding between the parties hereto with respect to the subject
matter hereof and supersedes any such prior agreement between the Corporation or
any of its subsidiaries (or any predecessor of the Corporation) and Executive.
If there is any discrepancy or conflict between this Agreement and any plan,
policy, or program of the Corporation, the language of this Agreement shall
govern.

        20.        Severability. If any portion of this Agreement is found to be
invalid or unenforceable for any reason, any court or other tribunal
adjudicating the rights and duties of the parties under this Agreement shall
alter, modify, or strike portions of the Agreement so that it will be
enforceable to the fullest extent permitted by law. If any provision of this
Agreement is held, in whole or in part, to be invalid, the remainder of such
provision and this Agreement shall remain in full force and effect.

        21.        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

        22.        Arbitration. Except with respect to equitable relief sought
under Section 11 of this Agreement, the parties agree that the sole and
exclusive method for resolving any dispute arising out of this Agreement shall
be arbitration in accordance with Section 25 of the Employment Agreement.

[Signatures appear on the following page.]

10

--------------------------------------------------------------------------------



        The undersigned parties have duly executed this Agreement.

O.A.K. FINANCIAL CORPORATION


BY: /s/ Patrick K. Gill
      —————————————————
      Patrick K. Gill
      Its: Chief Executive Officer




EXECUTIVE


/s/ Joel F. Rahn
——————————————————
Joel F. Rahn


11